Order entered September 22, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00613-CV

                        ALIREZA SARABIAN, Appellant

                                         V.

                            RACE TRACK, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-06233

                                      ORDER

      By letter dated July 22, 2020, we notified appellant his brief did not comply

with Texas Rule of Appellate Procedure 38, and directed him to file an amended

brief in compliance with the briefing rules within ten days of the date of the letter.

To date, appellant has not filed an amended brief.

      Accordingly, we order the appeal submitted on appellant’s July 13, 2020
brief. Appellee’s brief is due within THIRTY DAYS of the date of this order.




                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE